RAYMOND R. ABRAMSON, Judge
Appellant Brianna Jones seeks to appeal an order by the Hempstead County Circuit Court terminating her parental *472rights to her daughters, S.B. and K.J. We dismiss the appeal for want of jurisdiction.
Jones filed her notice of appeal on April 13, 2018. It was signed by her lawyer, Steve Harrelson. On July 19, 2018, William Blake Montgomery entered an appearance on behalf of Jones and filed a motion for belated appeal on July 25, 2018. Our supreme court granted that motion and a motion to stay briefing on September 6, 2018. The appeal was transferred to our court, and briefing commenced.
The requirements of a notice of appeal in dependency-neglect proceedings differ from normal procedure in that Arkansas Supreme Court Rule 6-9(b)(1)(B) requires that the notice of appeal and designation of record be signed not only by Jones's counsel, but also by the appellant herself if, as here, she is an adult.1 A notice of appeal in such cases that lacks the signature of the appellant is deficient. See McPherson v. Ark. Dep't of Human Servs. , 2013 Ark. App. 238, 2013 WL 1682633. While not every defect in a notice of appeal will deprive the appellate court of jurisdiction, the Arkansas Supreme Court has required strict compliance with the appellant-signature requirements of Rule 6-9(b)(1)(B). Id.
Our supreme court granted Jones's motion for belated appeal, but there has been no cure to the violation of the rule requiring her signature on the notice of appeal. Therefore, we must dismiss this appeal for lack of jurisdiction.
Appeal dismissed.
Glover and Brown, JJ., agree.

Jones's date of birth is August 6, 1992.